DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 10-16, 18-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkinson U.S. Patent Number 5514952.
	Regarding claims 1 and 15, 18, Parkinson discloses a monitoring apparatus for rotating equipment dynamics for slow checking of alignment using plural angled elements, with features of the claimed invention including a measurement system and related method comprising: a shaft (such as elements 10 and 12), extended in a longitudinal direction; a target teeth wheel (such as element 26), configured to rotate with the shaft, wherein the target teeth wheel comprises a plurality of sensor targets (elements 44) circumferentially distributed around the target teeth wheel, and wherein the plurality of sensor targets includes a first plurality of targets teeth that are slanted (elements 44), in the longitudinal direction and a second plurality of target teeth  (elements 42, see figure 3B), that are parallel to the longitudinal direction; a sensor array (related to elements 50), comprising at least three sensors mounted radially around the shaft and configured to detect the plurality of 
	Regarding claims 2, 16, the circuit controller is to determine the axial displacement measurement of the shaft based on a relative timing difference between detecting the first plurality of teeth and the second plurality of teeth.
	Regarding claim 4, the first plurality of targets and the second plurality of targets are disposed radially around the target wheel in an alternating fashion.
	Regarding claim 5, there is a second teeth wheel configured to rotate with the shaft, wherein the teeth wheel comprises a plurality of sensor target teeth circumferentially distributed around the target wheel and a second sensor array comprising at least three sensors mounted radially around the shaft and configured to detect the plurality of sensor teeth as the second target wheel rotates with the shaft.  
	Regarding claims 6, 19, there is torque/ twist measurements of the shaft using a timing difference between detecting signals (see col. 8, lines 1-10). 
	Regarding claims 7, 20, one or more of axial strain, axial displacement, parallel misalignment, angular misalignment, run-out, and twist is being considered (see col. 5, lines 35-40, and col. 6, lines 4-7).
	Regarding claims 10, 12-14, each sensor target teeth comprises one or more of: a conductive target, an optical target, and a ferrous target (see col. 11, lines 39-60).
	Regarding claim 11, the plurality of sensor target teeth are uniformly spaced circumferentially around the target wheel.
Claims 3, 8-9 17, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Friday, October 22, 2021